DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of April 28, 2022 which amended claims 1-3, 7, 8, 10, 15, and 17; canceled claims 4-6, 11, 18 and 19; and, added new claims 21-26.	

Double Patenting
The cancelation of claims 5, 6 and 19 has overcome the previously set forth Double Patenting rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-10, 12-17 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has not shown possession of the following steps or functions performed by the instructions stored in the control system as set forth in each of the independent claims: determine the mitigation step based, at least in part, on the one or more operational parameters.
	With respect to the claimed step of determining the mitigation step, the disclosure only makes general statements regarding how to perform these steps and provides no disclosure of the actual algorithm or steps required to perform the function. 
The following examples are noted with regards to the determining the mitigation step and the step of altering an operational state of at least one pumping system: at page 9 lines 23-25: “This energy assessment or determination may then be used to select and execute a response or mitigation step to prevent or mitigate one or more undesirable events, such as, an overpressure event”; at page 10, lines 17-20: “Certain events, triggering events or conditions, such as an overpressure event, may require immediate, instantaneous or methodical actions or responses, for example, one or more mitigation steps, to prevent or mitigate damage or destruction of equipment or harm to personnel”; and, in the description of step 408 spanning pages 13 and 14: “At step 408 once an event is determined, one or more mitigation steps are or a response is determined to mitigate the event. For example, one or more parameters related to rate of change and assessed energy (including kinetic energy) may be correlated to determine an energy balance with respect to time that may be used to determine a least disruptive response or mitigation step.30 In one or more embodiments, one or more mitigation steps may require selectively altering one or more operational states of one or more components, devices or equipment at the site, for example, sites 100 or 200 of Fig. 1 and Fig. 2, respectively. For example, the operational state of one or more pumping systems 106 at a site may be selectively altered based on the event and mitigation step. In one or more embodiments, one or more mitigation steps may require13 selectively altering a characteristic of the fluid in the system, for example, fluid 146 of Fig. 1, a speed of a motor or engine 108 be increased or decreased, an energy of the system be increased or decreased, activation or deactivation of one or more components, devices or equipment, any other mitigation step, a cost associated with each mitigation step or any combination thereof.    5 In one or more embodiments, altering or changing an operational state as part of a mitigation step may require any one or more of increasing or decreasing the energy stored in the inertia of a rotor of a motor or engine, for example, energy stored in a rotor may be dissipated, for example, the energy stored in rotor 154 of motor or engine 108b of Fig. 1, reducing or increasing the inertia of a pump or altering the output capability (for example, fluid discharge rate) of the pump, for example a pump 112 of Fig. 1, or both. In one or more embodiments, altering or changing an operational state associated with a mitigation step may require any one or more of altering or changing a characteristic of a fluid, for example fluid 146, by increasing or decreasing the pressure of the fluid, increasing or decreasing a volume of the fluid, for example, increasing or decreasing a flow rate of the fluid, diverting or altering a flow path of the fluid, or 15both.”
None of these passages provide a sufficient showing that the applicant had possession of the claimed invention. In particular the disclosure provides no showing of the specific steps taken or the algorithm followed to make the determination of the mitigation step from among the steps listed based upon the one or more operational parameters. Thus, the applicant has not shown possession of the claimed invention.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 12-17 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in claim 1 lines 19 and 20 there is no antecedent basis for “the at least one pumping system”. Further it is unclear which of the previously set forth plurality of pumping systems is being referred to (the similar recitation in claim 2 is also unclear for this reason).
	The claims are vague and indefinite because in claim 8 lines 13 and 14 there is no antecedent basis for “the at least one pumping system”. Further it is unclear which of the previously set forth plurality of pumping systems is being referred to (the similar recitation in claim 9 is also unclear for this reason).
The claims are vague and indefinite because in claim 15 lines 13 and 14 there is no antecedent basis for “the at least one pumping system”. Further it is unclear which of the previously set forth plurality of pumping systems is being referred to (the similar recitation in claims 16 and 20 are also unclear for this reason).
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 12-17 and 20, as understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wiegman et al (USPAP 2016/0195082).
	Wiegman discloses a fracturing system for operation at a well site where there are multiple pumping systems (202) connected to a well 224. Further there is a control system (see for example controller 126, 226 and the controller illustrated in Fig. 4 having a processor 412 and memory 414 having a non-transitory computer readable medium storing instructions in the form of a program) which as shown at 416 in Fig. 4 and described in [0027] receives one or more operational parameters (such as pressure, load or flow rate see [0027], claims 12, 14, 21 and 23) and then performs feedback control on the pump drive to maintain desired conditions. Feedback control, as is well known, compares a feedback signal to an expected value to determine a deviation (i.e. determines a triggering event) and then generates a correction signal (i.e. determines a mitigation step), once the correction signal is generated the signal is applied to the motor of the pump which needs the pressure correction (i.e. initiates the mitigation step by identifying the pumping system and selectively altering the operational state of the pump).  The controller/instructions change the speed of the motor driving the pump when it does/initiates the mitigation step (i.e. adjust the inertia of the system, claims 7, 14, and 20). The changing of the speed of the motor results in “modifying a fluid discharge rate of the pump” which is the last option for possible ways of alternating an operational state as set forth in the amended portions of claims 1, 8 and 15.
	With regards to claims 2, 9 and 16 a feedback system is designed to return the system to a normal or desired operational state, i.e. resuming operation, once the disturbance triggering event has been corrected.
	With regards to claims 3, 10, and 17 the controller of Fig. 4 controls plural pumps (pumps 1, 2, 3).
	With regards to claims 13, 22 and 24 wellhead pressure (see [0027], wellhead pressure is a parameter associated with a wellhead) may be one of the operational parameters.
With regards to claims 8-10, and 12-14, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiegman et al (USPAP 2016/0195082).
	As set forth above Weigman et al discloses an automated pressure control system for a plurality of pumping system where the controller perfroms feedback control based on the measured pressure associated with a wellhead (see the pressure sensor of [0028]) to achieve a desired wellhead pressure. Weigman et al does not specifically disclose there being an overpressure event. The examiner gives official notice that it is common that when performing feedback control it is common that the controlled variable oscillates above (over) and below (under) the desired output variable. Therefore, in performing feedback control it is understood that the measured pressure either will go above the desired pressure or at the minimum the feedback control system is configured to operate on such a triggering event.

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. With regards to the arguments against the rejections under 35 USC 112(a) for written description the applicant makes that the disclosure at page 13 lines 26 thru page 15 line 14 sufficiently discloses the invention. This is not found persuasive. It is noted that whether the material of the claim is described in the specification is not in doubt. What is not shown is that the applicant had possession of the claimed invention for the determining the mitigation step based upon the operational parameters.
With regards to the rejections under 35 USC 102 that examiner notes that as detailed in the above rejection Weigman et al disclose selectively altering the operational state by modifying the discharge rate of the pump. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
June 1, 2022